Citation Nr: 0111781	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  94-48 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches, to 
include as due to the veteran's service-connected eye 
disorders.

4.  Entitlement to service connection for a thoracic spine 
disorder.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a concussion.

7.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for memory loss.

8.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.

9.  Entitlement to an increased rating for scars on the face, 
forehead, and left eyelid, currently evaluated as 30 percent 
disabling.

10.  Entitlement to a compensable evaluation for an eye 
disorder, to include chronic epiphora, exotropia, 
hypertropia, and exophoria of the left eye, with diplopia, 
from June 25, 1960.

11.  Entitlement to an increased rating for chronic epiphora, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from June 1956 to 
June 1959.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Winston-Salem, North Carolina (hereinafter 
RO).


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for residuals of a concussion, memory loss, and a 
low back disorder were denied by a Board decision dated in 
April 1991.

2.  Additional evidence received subsequent to the Board 
decision in 1991 includes duplicative service medical and 
personnel records, private medical records, VA medical 
records, and personal testimony of the veteran.

3.  The additional evidence with regard to the appeal to 
reopen claims of entitlement to service connection for 
residuals of a concussion, memory loss, and a low back 
disorder, is not so significant that it must be considered in 
order to fairly decide the merits of the claims.


CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to 
service connection for residuals of a concussion, memory 
loss, and a low back disorder is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was physically sound at enlistment. 

In July 1957, the veteran was involved in an automobile 
accident and incurred a head injury.  There was no history of 
unconsciousness.  A skull x-ray was negative.  Ultimately, a 
concussion, and a significant left forehead wound were 
diagnosed.  Multiple physical examinations were negative for 
any other pertinent diagnosis.

The service medical records are negative for any complaints 
or findings of a back disorder and memory loss, to include 
the veteran's May 1959 separation examination.  Residuals of 
a concussion were not found on the veteran's service 
separation examination.

A May 1961 VA examination did not reveal any findings 
pertaining to concussion residuals, memory loss, and/or a low 
back disorder.

Subsequent to service discharge, private medical records 
dated in May 1976 indicate that the veteran "reinjured" his 
back in 1974.  Thereafter, in 1976 and 1977, the veteran 
complained of back and leg pain "following an injury."  The 
diagnosis was lumbosacral sprain.  

May 1976 records from Jerry W. Petty, M.D., note that the 
veteran "reinjured" his back in 1974 while working for 
Western Auto. 

The veteran underwent a partial hemilaminectomy at the L5-S1 
level on the right, with the removal of disc in 1978.  

A July 1987 VA examination noted complaints of low back pain 
for "a number of years."  Lumbar laminectomies in 1976 and 
1978 were noted, and the examiner diagnosed a chronic 
lumbosacral strain with spondylosis at L2-3 and L5-S1.  A VA 
hospital report dated in September 1987, revealed that the 
veteran's memory was fair in all three spheres.  

Private medical records note that the veteran complained of 
being forgetful in October 1987.  A private medical 
examination dated in May 1989, reported a history of two 
concussions while in service.  The veteran complained of 
memory loss.  The diagnoses included old injuries involving 
head, as well as anxiety and depression, with memory 
disturbance.  

A VA examination conducted in June 1989, reported a history 
of low back pain dated to the 1970's, with a laminectomy at 
the L5-S1 level in 1978.  The veteran complained of 
intermittent pain and radiation of pain into the left leg.  
The diagnoses included degenerative disc disease at the L5-S1 
level.  

A VA compensation examination in July 1989 noted a history of 
low back pain over a "number of years."  The clinical 
impression was chronic lumbosacral strain, with 
spondylolisthesis at L2-L3, L5-S1.  A neuropsychiatric 
examination, also conducted by VA in July 1989, did not 
diagnose any concussion residuals, or evidence of memory 
loss. 

A December 1989 report from T. G. Durham, M.D., noted that 
the veteran had been treated since 1961 for back pain.  
However, the examiner's office was only able to supply 
records from 1979.  An entry in October 1984, reported 
complaints of neck and back pain.  It was noted that the 
veteran needed x-rays of the neck and thoracic spine.  In May 
1985, the veteran complained of acute back pain, and previous 
back surgery was noted.  In June 1985, lumbar disc syndrome 
was reported.  Neck and back pain was again reported in 
February and May 1986.  

Lay statements from friends dated in December 1989, noted 
that the veteran had back problems since service discharge or 
during the time the affiant had known him.  At a personal 
hearing before the RO conducted in March 1990, the veteran 
testified that he hurt his back moving something while in the 
supply unit in service.  He further testified that in 1978, 
he underwent surgery on his back.  The veteran stated that he 
began to experience memory loss due to medication he was 
taking for his headaches or due to the concussion in service.

The Board denied the veteran's claims of entitlement to 
service connection for residuals of a concussion, memory 
loss, and a low back disorder in April 1991.  Subsequent to 
this decision, the veteran's representative noted at a 
personal hearing before the RO in November 1992 that the 
veteran had a back problem on active duty and thereafter, his 
back was "banged up" from the accident in service.  He also 
stated that the veteran had experienced memory loss that he 
felt was the result of the accident in service or due to the 
medication he took for his ulcer disorder.  The veteran 
testified at a personal hearing before the RO in February 
1994, that he injured his low back on one occasion in 
service, but subsequent to service, he injured the low back 
severely in 1974 and 1976.  He also testified that due to his 
head injury in service he had short-term memory loss.  

Documentary evidentiary submissions since the last Board 
decision included multiple duplicate copies of service 
medical records, and private and VA medical records which 
were available in 1991. 

Analysis

Establishing service connection for a disability requires 
competent evidence of a current disability, and competent 
evidence of a relationship or connection between the 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the veteran's claims of entitlement to service 
connection for residuals of a concussion, memory loss, and a 
low back disorder were denied by the Board in April 1991, on 
the bases that the concussion shown in service was acute and 
transitory, and resolved without chronic residuals; and 
memory loss and a low back disorder were not related to the 
veteran's military service.  Where there is a prior Board 
decision, the claim may not be reopened and allowed, and a 
claim based on the same factual basis may not be considered, 
unless new and material evidence is presented.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.104.  

Title 38, Code of Federal Regulations, Section 3.156(a) 
states that new and material evidence means evidence which 
was not previously submitted to the VA which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The United States Court of 
Appeals for the Federal Circuit has held that evidence is 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id. at 1363.  

The evidence submitted since the April 1991 Board decision, 
includes duplicative service medical and personnel records, 
and private medical records and VA medical records that do 
not address residuals of a concussion, memory loss, or a low 
back disorder.  Accordingly, as this evidence is duplicative 
or does not bear "directly and substantially" upon the 
specific matters under consideration, it is not new and 
material evidence, and cannot serve to reopen the veteran's 
claims of entitlement to service connection for residuals of 
a concussion, memory loss, and a low back disorder. 

Additionally, the personal testimony of the veteran, as well 
as the statements of the representative during his hearings 
before the RO, cannot serve to reopen his claims of 
entitlement to service connection for residuals of a 
concussion, memory loss, and a low back disorder, as they are 
merely cumulative in nature.  The veteran testified before 
the RO in March 1990, that he hurt his back in service, and 
his memory loss was the result of the accident in service or 
due to the medication he was required to take.  The 
transcripts of the veteran's personal hearing testimony 
before the RO in 1992 and 1994, present no additional 
evidence than that considered by the Board in April 1991.  

As no new evidence has been presented to show that the 
veteran's concussion in service was not acute and transitory, 
and did not resolve without chronic residuals, or that memory 
loss and a low back disorder are related to his military 
service, the additional evidence submitted to reopen the 
claims of entitlement to service connection for residuals of 
a concussion, memory loss, and low back disorder is not new 
an material, and these claims are not reopened. 

The appeal is denied.

ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claims of entitlement to 
service connection for residuals of a concussion, memory 
loss, and a low back disorder is denied.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process which 
impact on the veteran's claims of entitlement to service 
connection and increased ratings currently on appeal.  As 
these procedures could not have been followed by the RO at 
the time of the appealed rating decisions, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board notes that entitlement to service connection for a 
headache disorder was denied by the Board on a direct basis 
in April 1991.  However, the veteran contends that he has a 
headache disorder, due to his service-connected eye disorder.  
The Board's 1991 decision did not, however, consider whether 
the veteran's headaches were secondary to a service-connected 
disorder.  The United States Court of Appeals for the Federal 
Circuit held that VA's duty to assist attaches to the 
investigation of all possible causes of the disability.  
Schroeder v. West, 212 F.3d 1265, 1271 (2000),  As such, the 
duty to assist requires that VA investigate whether the 
veteran has a headache disorder that may be related to his 
service-connected eye disorders.  

The veteran contends that he currently has an ulcer disorder 
and hypertension due to medications prescribed for his 
service-connected eye disorder.  Although the RO considered 
these claims of entitlement to secondary service connection, 
the veteran has yet to be provided with the applicable 
regulations regarding secondary service connection.  See 
38 C.F.R. § 3.310 (2000); see also Allen v. Brown, 7 Vet. 
App. 439 (1994) (en banc).  Accordingly, these issues are 
remanded to the RO in light of due process considerations.  
See 38 C.F.R. § 19.29 (2000).  

Additionally, the Board finds that the duty to assist the 
veteran with his claims of entitlement to service connection 
for an ulcer disorder, hypertension, headaches, to include as 
due to the veteran's service-connected eye disorders; a 
thoracic spine disorder, and a cervical spine disorder has 
not been fulfilled in light of the Veterans Claims Assistance 
Act of 2000, Pub. L. 106-475.  Specifically, a VA examination 
which includes a nexus opinion as to the etiology of the 
claimed disorders is not of record.  One is necessary under 
the new law.  Id.  

The veteran's service enlistment examination conducted in 
June 1956, was negative for an eye disorder.  As discussed 
above, the veteran was involved in a motor vehicle accident 
in July 1957, which resulted in lacerations to his forehead 
and left eyelid.  At the time of the accident the veteran 
complained of blurred vision and the inability to close his 
eyelid.  Thereafter, it was noted that the left eye had a 
slight ptosis, and the upper eyelid was inverted causing 
trichiasis of the lashes, with incomplete closure of the 
lids.  In October 1957, it was noted that both lacrimal 
canaliculi were cut in the left eye, and "[t]here is little 
which can be done for him."  The veteran's separation 
examination in May 1959, reported normal visual acuity with a 
normal cover test for heterophoria.  However, the veteran 
failed his color vision test.  In May 1959, incomplete 
closure of the left eye was reported with alternating 
exotropia, questionably due to the "accident."  

A rating decision in July 1959, granted service connection 
for a simple, comminuted fracture of both right forearm 
bones, with incomplete healing; scars to the face; and 
residuals of an injury to the left eye and to the right hand, 
and a total convalescent rating was assigned.  The Board 
notes that the veteran was involved in a second car accident 
in 1959.

A VA examination was conducted in November 1959, which 
reported "no complaint" with regard to the veteran's eyes; 
however, the Board also notes that the veteran's skin was 
reported as "clear."  A photograph of the veteran attached 
to the examination report shows that the veteran's left eye 
was watering.  The diagnoses included residuals of a 
lacerated wound of the left forehead, with moderate 
disfiguring scar.  

A rating action dated in January 1960, continued the 
convalescent rating for a simple, comminuted fracture of both 
bones of the right forearm, with incomplete healing; scars of 
the face and forehead; and residuals of an injury to the left 
eye and to the right hand.  

A VA eye examination conducted in June 1960 reported 
complaints of occasional blurring with reading.  Daily 
epiphora of the left eye since the accident in 1957, and 
alternate exotropia were found.  The examiner attempted to 
probe the lacrimal passage on the left, but could not get 
into the sac.  The diagnosis was probable obstruction of 
canaliculi on the left, secondary to trauma.  

A November 1960 rating action assigned a 10 percent rating 
for scars, residuals of a lacerated wound to the face and 
left forehead, effective from June 25, 1960.  Notably, 
however, a disability rating for the veteran's 
service-connected injury to the left eye was not assigned.  
Indeed, the ratings of record simply failed to rate any left 
eye disorder, whether it be the residual scarring of the 
eyelids, or evidence of ocular damage again until 1990.  
Accordingly, prior to any action by the Board, the RO should 
review the claims folders and determine the rating warranted 
for the service connected left eye scar from June 1960 
through 1990, as well as the appellant's entitlement to a 
separate compensable rating for any left eye ocular disorder 
from the date of his original June 1959 claim.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

With respect to the issues of entitlement to increased 
ratings for the veteran's service-connected epiphora and 
facial scars, the RO must review the claims file and ensure 
that all notification and development action required by the 
Veterans Claims Assistance Act of 2000 is completed.  With 
regard to the veteran's claim of an increased rating for 
facial scars, a hearing officer RO granted a 30 percent 
rating in April 1990.  However, as the 30 percent evaluation 
is less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Additionally, although the veteran was afforded a VA 
dermatology examination for his facial scars in 1995, a 
current examination should be conducted.  See 38 C.F.R. 
§ 3.327 (2000).  As the veteran's service-connected chronic 
left eye epiphora is at the maximum disability rating under 
38 C.F.R. § 4.84a, Diagnostic Code 6025 (2000), the issue of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b) (2000) for this disability has been raised.  
VAOPGCPREC 6-96; 61 Fed.Reg. 66749 (1996).  The RO has yet to 
address this issue.  See Bernard, 4 Vet. App. at 391.  
Accordingly, the issues of entitlement to increased ratings 
are remanded to the RO for further development and 
adjudication.

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims for entitlement 
to service connection, to include 
competent evidence that provides a 
relationship between hypertension, ulcer 
disorder, headaches, a thoracic spine 
disorder, and cervical spine disorder and 
either his period of active military 
service, or a service-connected disorder.  
The veteran should also be afforded the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claims for entitlement to 
increased ratings for his facial scars 
and chronic epiphora, to include evidence 
that his chronic epiphora results in an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization that render 
the schedular criteria impractical.  

Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the etiology of any hypertension, ulcer 
disorder, headaches, thoracic spine 
disorder, and cervical spine disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiners prior to the 
requested studies and the examination 
reports should reflect that such a review 
was made.  Following a review of the 
service and postservice medical records, 
the examiners should state whether it is 
at least as likely as not that 
hypertension, an ulcer disorder, 
headaches, thoracic spine disorder, 
and/or a cervical spine disorder are 
related to the veteran's active duty 
service.  The examiners should also state 
whether it is at least as likely as not 
that any diagnosed hypertension, an ulcer 
disorder, headaches, thoracic spine 
disorder, and/or a cervical spine 
disorder are due to or aggravated by any 
service-connected disorder, to include 
medicine used to treat such disabilities.  
A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the extent of his service-connected 
facial, forehead, and left eyelid scars.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  The 
examiner should comment upon whether the 
veteran's facial scars result in complete 
or exceptionally repugnant deformity, or 
if there is marked discoloration, color 
contrast, or the like.  The Board 
specifically requests that a color photo 
of the scar be obtained and associated 
with the claims file.  Any report 
prepared should be typed.

4.  The veteran should be afforded a VA 
ophthalmological examination to determine 
the extent of his chronic epiphora.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  Any 
report prepared should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  The RO should determine the 
appropriate disability rating for the 
veteran's left eye scarring and ocular 
disorders, to include chronic epiphora, 
exotropia, hypertropia, and exophoria, 
with diplopia, from June 25, 1960.  

8.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
provide the regulations governing 
secondary service connection and document 
whether the veteran's claims for 
increased ratings should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



